Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted along with the application on 08/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION UNDER 35 USC § 112(f)

3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a reception unit, speech control unit, gesture recognition unit, input processing unit, modification unit, registration unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because it does not fall within one of the four categories patentable subject matter of 35 U.S.C § 101 (process, machine, manufacture, or composition of matter).  The recited claim recites a computer program product.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.) Inclusion of an ineligible embodiment within the scope of the claim renders the subject matter of the claim non-statutory.  
Accordingly, the subject matter of claim 12 is held to be nonstatutory subject matter.  The rejection may be overcome by amending the claim to include a non-transitory computer readable medium….
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley (US 2004/0215689).
As per claim 1, Dooley teaches a reception unit configured to be capable of obtaining information regarding a request from two or more software applications ([0062], Fig. 4, the reception unit is capable of receiving a digital representation of an image of a printed media and digital representation of an image of a user gesture relative to at least a portion of the printed media);
a speech control unit configured to control an output of speech corresponding to the request ([0041], [0068], the computer system can include a speech synthesis system to generate spoken words and/or can electronically store spoken words, sentences, and phrases used when providing prompts, instructions, data, and other audible material to the user);
a gesture recognition unit configured to recognize a gesture made by a user with respect to the speech corresponding to the request ([0014], a gesture tracking module that tracks a user gesture position relative to the printed media based at least in part on images from the image sensor); and 
an input processing unit configured to calculate information regarding an input by the user in response to the request by analyzing the gesture on a basis of an algorithm uniformly defined for the two or more software applications ([0012], [0028], [0062], interpreting the digital representation of an image of a user gesture; and based at least in part on the interpretation of the user gesture and the retrieved database information, providing at least a portion of the retrieved information to the user).
As per claim 2, Dooley teaches wherein the request includes a request for selecting one or two or more items from two or more items ([0062], the system can list the potential actions that might correspond to the user gesture and ask the user to select, via a keyboard, verbal command, or another gesture, the desired action), a request for changing a state of one or two or more items, or a request for selecting one value from continuous values.
As per claim 3, Dooley teaches wherein the speech control unit controls the output of the speech depending on whether or not the item is selected or the state of the item ([0062], [0068], wherein the speech control unit prompts the user to select from one the listed actions).
As per claim 4, Dooley teaches wherein the speech control unit causes selected items or unselected items to be collectively output as the speech or causes items having an identical state to be collectively output as the speech ([0062], [0068], wherein the selected or unselected items are prompted to the user as audible and/or displayed prompts).
As per claim 5, wherein the speech control unit controls the output of the speech depending on a value selected in the continuous values and a maximum value or a minimum value in the continuous values (does not apply as the examiner did not consider, in claim 2, the limitation of wherein the request includes a request for selecting a request for selecting one value from continuous values).
As per claim 6, wherein in a case where the continuous values are selected, a displacement of a body part of the user in the gesture corresponds to each value in the continuous values (does not apply as the examiner did not consider, in claim 2, the limitation of wherein the request includes a request for selecting a request for selecting one value from continuous values).
As per claim 7, Dooley teaches wherein the input processing unit calculates the information regarding the input by the user by analyzing not only the gesture but also a combination of the gesture and an input operation to an input device on a basis of the algorithm ([0012], [0028], [0062], based at least in part on the interpretation of the user gesture and the operation of retrieving database information, providing at least a portion of the retrieved information to the user).	
As per claim 8, Dooley teaches an algorithm modification unit configured to modify the algorithm on a basis of an input from the user ([0009], wherein the system is adapting with different modes of interactions with the user. By way of example, the user can specify the language that system should use in communication with the user, the gender of the system's synthesized speaking voice, gesture, move an object, such as a pen, or a fingertip and so on).
As per claim 9, Dooley teaches a registration unit configured to recognize the gesture made by the user or a combination of the gesture and an input operation to an input device and newly register a recognized result to be used for calculation processing of the information regarding the input by the user in the input processing unit ([0015], [0029], [0031], [0036], flexible and adaptable database that stores information that relates portions of the printed media with corresponding actions for later use).
As per claim 10, Dooley teaches wherein the reception unit is capable of obtaining the information regarding the request from an external device that obtains the request from the two or more software applications, and the input processing unit provides the external device with the information regarding the input by the user in response to the request ([0041], the control system 708 can be configured to relay data to another computer, via a network such as a wireless network, where a portion of the data processing takes place. In addition, the robot can retrieve information related to a given printed media from another computer over the network or over the Internet).
As per claim 11, method claim 11 and apparatus claim 1 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 
As per claim 12, Dooley teaches a computer readable medium comprising a program… ([0041]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDELALI SERROU/Primary Examiner, Art Unit 2659